The following opinion was filed March 7, 1933 :
Per Curiam.
A motion for rehearing is made because (1) it is erroneously assumed in the opinion of the court that the receipt of the city treasurer of Ashland for the occupation tax paid at Ashland was not presented to the county treasurer of Sheboygan county, and because (2) in the opinion it was erroneously assumed that the statutes relating to the offset of personal property taxes were administered in accordance with the construction suggested in volume 16, Opinions of Attorney General, 301, referred to on page 602 of the court’s opinion, whereas the fact is that the personal property tax offset until its repeal was consistently administered in accordance with the construction contended for by the appellant in this case.
It appears that the receipt referred to in (1) was presented as stated, and mention should have been made of the fact in the opinion. And it may be that the assumption stated in (2) was erroneous in fact. We were perhaps not justified in saying in the opinion, “The law was doubtless administered ... in accordance with” the opinion of the attorney general referred to, and the statement is withdrawn.
Neither of the matters complained of affects the decision of the court. It rests on other grounds, as reading of the opinion discloses. We consider that the grounds stated amply support the decision.
The motion for rehearing is denied.